Citation Nr: 1310713	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1943 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a video-conference hearing, which was scheduled for March 2012.  Thereafter, the Veteran cancelled his hearing request in writing.  

In November 2012, the issue of entitlement to an increased rating was remanded by the Board for further development, to include allowing the May 2012 VA examiner to provide a clarifying opinion regarding the effects of the Veteran's dementia compared to his PTSD.  The examiner provided the opinion in November 2012.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, the Board has amended the issues listed on the cover page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's PTSD manifested with occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

2.  The Veteran's service-connected disabilities, without consideration of his age or non-service connected disabilities, prevent the Veteran from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through VCAA letters dated March 2007, August 2007, and November 2008, the Veteran was informed of the information and evidence necessary to substantiate the claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  The August 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was readjudicated in February 2013.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Analysis - PTSD

Service connection for PTSD (originally dysthymic disorder with anxiety) was awarded in a November 1984 Board decision.  The Veteran filed the instant claim for an increased rating in September 2006. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A September 2006 mental health treatment record showed exaggerated startle response to any sudden noise, hypervigilance to noise or movement around him, and pronounced nighttime vigilance.  He also has vivid dreams.  He admits that these memories and reactions have been with him since he returned from WWII and have caused major problems in his life and relationship.  The examiner diagnosed chronic and severe PTSD with a GAF score of 30 as shown by major impairment in judgment, thinking, and mood.  

The Veteran was afforded an examination for VA purposes at a private examiner's office in March 2007.  The examiner noted a history of frequent recollections of the events of war, sleep problems, avoidant behavior, and social isolation.  The symptoms are constant and have a severe effect upon total daily functioning.  The examiner diagnosed the Veteran with PTSD and provided a GAF score of 43.  The examiner noted that the Veteran does not have difficulty performing activities of daily living, but is unable to establish and maintain effective work/school and social relationships because of his hearing deficit and his PTSD.  He has difficulty understanding complex commands because of his PTSD and communication problems.  He poses no threat of persistent danger or injury to self or others and benefits from psychotherapy.  

A July 2007 VA treatment record noted that the Veteran is still bothered by vivid memories of combat in Italy and France.  The Veteran showed a strong startle reaction to loud noises he does not expect and hypervigilance to everything going on around him.  The examiner noted chronic and severe PTSD and assigned a GAF score of 30 shown by major impairment in judgment, thinking, and mood.  

The Veteran was afforded another VA examination in December 2008.  At that time, the Veteran reported that sometimes he feels like he is going to explode.  He has difficulty with sleep, nightmares, anxiety, increased startle response, and hypervigilance.  He also reported difficulty discussing the war and avoidance of references to it.  The examiner noted that the Veteran's symptoms of PTSD appear to be increasing in severity with age.  The Veteran also appears to have increased difficulty coping with chronic pain compared to what would be expected due to his PTSD.  It appeared that as the Veteran is aging and becoming less active, his symptoms are increasing in severity and his ability to cope with his symptoms has decreased.  The examiner diagnosed PTSD and assigned a GAF score of 41.  

The Veteran was afforded a final VA examination in April 2012.  The examiner diagnosed PTSD.  He also diagnosed dementia and found that it is not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner noted no documentation to reflect major changes in the Veteran's functioning from January 2010 to date.  The combination of his hearing impairment and obvious dementia makes a formal interview and any assessment for PTSD symptoms impossible.  The examiner reviewed the VA examination dated December 2008 (although the examiner incorrectly notes it as 2011) and stated that a GAF score of 41 would suggest very likely problems with employability at that time.  The examiner noted that it is obvious that the Veteran is totally disabled occupationally, however his condition does not allow for any conclusions regarding employability due to PTSD as an interview for such is precluded due to other problems.  

In November 2012, the examiner provided an addendum to his April 2012 statement.  The examiner noted that the Veteran is totally disabled due to dementia, but that previous evaluation, when the Veteran's dementia was not nearly so pronounced, notes a high likelihood (more likely than not) that individual unemployability could have been supported.  

After resolving all doubt in the Veteran's favor, the Board finds that the evidence reflects PTSD symptomatology and impairment that more nearly approximates the criteria for a 70 percent disability rating.  The Veteran has been assigned GAF scores ranging from 30 to 43, which reflect serious symptoms or any serious impairment in social, occupational, or school functioning or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The examiners noted that the Veteran experiences hypervigilance, sleep disturbance, avoidance, depression, and other psychiatric symptoms to the extent that he exhibited occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

The Board finds that 100 percent schedular rating is not warranted as the Veteran does not present with PTSD symptomatology consistent with the criteria for a higher rating.  Prior to the onset of dementia, the Veteran did not show gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  As noted by the VA examiner, current symptomatology results from nonservice-connected dementia.  The use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided.  38 C.F.R. § 4.14 (2012).  Accordingly, the preponderance of the evidence is against assignment of a higher disability rating than 70 percent for PTSD.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that to the extent the Veteran experiences other symptoms that are not specifically listed in the criteria, the focus in evaluating such claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the schedular rating being assigned, as well as the award of TDIU as discussed below.  As such, there is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

TDIU Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to secure substantially gainful employment due to his service-connected disabilities, to include: PTSD (originally diagnosed as dysthymic disorder with anxiety), which is rated as 70 percent disabling, and residuals scars of a gunshot wound on the small dorsum of the left hand, which are noncompensable.  The Veteran's total combined evaluation for compensation is 70 percent.  Therefore, he meets the schedular rating criteria for TDIU; and the issue becomes whether the Veteran's service-connected disabilities render him unemployable.  38 C.F.R. § 4.16(a).  

Granting the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities preclude him from either obtaining or sustaining substantially gainful employment.  The Board refers to the facts set forth in the increased rating claim above.  

It is undisputed that the Veteran has PTSD that has been consistently described as chronic and severe.  The Veteran's GAF scores have ranged from 30 to 43 indicating severe to major symptoms of PTSD.  The Board acknowledges that the April 2012 VA examiner could not assess the current level of the Veteran's PTSD due to his non-service connected dementia and that his dementia renders him totally disabled at the current time.  However, that examiner concluded that the Veteran's PTSD symptomatology noted on the previous December 2008 examination, when the Veteran's dementia was not nearly so pronounced, showed a high likelihood (more likely than not) that individual unemployability could have been supported at that time.  

In sum, the Board finds that the Veteran's service-connected disabilities precluded him from obtaining or sustaining substantially gainful employment during the period on appeal.  Therefore, the criteria for TDIU have been met and the Veteran's claim is granted.


ORDER

Entitlement to a disability rating of 70 percent, but no more, for PTSD is granted. 

Entitlement to TDIU is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


